DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to a final Office action mailed on 07/30/2021 (“07-30-21 FOA”), the Applicant cancelled claims 20-21 and added new claim 22 in a reply filed on 10/12/2021.
	Currently, claims 1-19 and 22 are pending.
Response to Arguments
Applicant’s amendments to claims 20-21 have overcome the prior-art rejections set forth under line item number 1 in the 07-30-21 FOA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 and 22 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 2 in the 07-30-21 FOA.
Claims 2-19 and 22 are allowed, because they depend from the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895            

/JAY C CHANG/Primary Examiner, Art Unit 2895